Title: From Thomas Jefferson to Joseph Martin, 19 February 1781
From: Jefferson, Thomas
To: Martin, Joseph



Sir
Richmond Febry. 19. 1781.

In our present circumstances peace with the Cherokees is desirable to us on our own accounts as it always was on theirs; you will therefore take such measures to effect this as you think best. Should you find it most likely to preserve peace, we should approve of your removing such of the Nation as you can draw off to the Island or  any where else within their own unceded territory: Those who are with you, maintain as well as you can; for aid herein apply to the Deputy Commissaries of Washington and Montgomery Counties. Treat the prisoners well, exchange them for any of our people taken by the Cherokees as far as necessary, and when peace shall be made give up the surplus if any. I am &c.
